Title: To Alexander Hamilton from Benjamin Lincoln, 26 July 1792
From: Lincoln, Benjamin
To: Hamilton, Alexander


[Boston] July 26, 1792. “A few days since the Brig Sally arrived here from Amsterdam with a quantity of Ginn on board part of which was in Keggs or Anchors as they are called. This was such an open violation of the Law, after full time had passed for the interested to have know their duty & interest if proper attention had been paid to them, that I could not persuade my self that I should be justified if I let the matter pass with impunity. Bonds have been given for the Vessel. A petition is going on for a remission of the Forfeiture.… One of our vessels which sailed for the Northwest Coast of America carried out a quantity of Merchandize imported here from a foreign port. As the duty thereon has been paid the exporter wishes to Avail himself of the drawback prior to the Ships return which probably will not be for two years to come. Untill Her return I cannot receive that evidence of the landing the Goods in a foreign port which the Law requires. What can be done?”
